Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7-9, 14-16, 22-23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AMARENDRAN (US 20160078245 A1), hereinafter Amar 

Regarding claim 1, Amar teaches a computer program:
A computer program product for determining an encryption technique for a modified data object to backup, wherein the computer program product comprises a computer readable storage medium having computer readable program code embodied therein that when executed performs operations, the operations comprising: 
performing deep data inspection of an object using a natural language processing module to determine facets for the object, wherein the facets provide facet values for instances of sensitive information in the object; (“Certain embodiments disclosed herein use one or more algorithms for determining whether a file includes sensitive information. In some cases, the algorithms can include natural language processing algorithms.” (0047))
processing the facet values for the object to determine a cumulative facet value; and determining an encryption technique comprising one of a plurality of different encryption techniques to use to encrypt the object based on the cumulative facet value, wherein the determined encryption technique is used to encrypt the object to transfer to a backup storage. (“the heuristic algorithms may be applied to a cumulative set of data tokens generated for the set of files. In such cases, a single prospective encryption rule may be generated for a set of training files.”(482)) (“In various cases, backup copies can be stored in a format in which the data is compressed, encrypted, deduplicated, and/or otherwise modified from the original application format.”(182)

Regarding claim 2, Amar teaches all of the following with respect to claim 1. Amar further teaches:

The computer program product of claim 1, wherein the facet values determined by the deep data inspection indicate a true or false value indicating presence of a facet in the object and/or a degree of presence of the facet in the object, “(If the number or percentage of files identified for encryption satisfies or exceeds a threshold, the process 1500 may continue processing the prospective encryption rule as will be described in more detail below. However, if the number or percentage of files identified for encryption does not satisfy or exceed the threshold, the prospective encryption rule may be iteratively modified until the number or percentage of files identified for encryption satisfies the threshold.”(483)
wherein the cumulative facet value comprises an aggregation of the facet values of the facets determined for the object. (“In some embodiments, the data tokens determined at the block 1504 may be filtered to remove data tokens of a type that are identified as not sensitive. In some cases, the filtering may be done automatically by comparing the identified types of data tokens with a “white list” of data token types that are not sensitive (e.g., employee work phone numbers)”(484))

Regarding claim 3, Amar teaches all of the following with respect to claim 1. Amar further teaches:
The computer program product of claim 1, wherein the operations further comprise: determining a data transfer mechanism based on the cumulative facet value, (“For instance, the data agent 142 may take part in performing data storage operations such as the copying, archiving, migrating, and/or replicating of primary data 112 stored in the primary storage device(s) 104. The data agent 142 may receive control information from the storage manager 140, such as commands to transfer copies of data objects, metadata, and other payload data to the media agents 144.”(152)
wherein the encrypted object is transferred to the backup storage using the determined data transfer mechanism. (“Similar to backup operations, the other types of secondary copy operations described herein can also be implemented at either the volume-level, file-level, or block-level.”) (189)

Regarding claim 4, Amar teaches all of the following with respect to claim 1. Amar further teaches:
The computer program product of claim 1, wherein the operations further comprise: determining a security level, of a plurality of security levels, associated with the cumulative facet value, herein each of the security levels are associated with at least one cumulative facet value, (“The threshold may be selected based on a security level of the set of files.”)(406)
wherein each of the security levels is associated with one of the encryption techniques, (“The encryption module 922 may use any type of cryptographic hash function. For example, the hash function can be a SHA-512, MD6, or BLAKE-512 hash function. In some cases, the encryption module 922 may pad the passphrase with additional data to ensure the passphrase is of a particular length.”)(406)
and wherein the determining the encryption technique based on the cumulative facet value comprises determining the encryption technique associated with the determined security level for the object. (“with each subsequent performance of the hashing algorithm using the result of the prior performance of the hashing algorithm as the input to be hashed. In some cases, the hashing may be performed a threshold number of times. The threshold may be selected based on a security level of the set of files.”)(0406)

Regarding claim 7, Amar teaches all of the features with respect to claim 1. Amar further teaches:  
The computer program product of claim 1, wherein the operations of the performing the deep data inspection, the processing the facet values, and the determining the encryption technique are performed in response to modifications of objects to provide real-time encryption and transfer of modified objects. (“The computer program product of claim 1, wherein the deep data inspection further processes metadata on the object indicating a type of the object and type of content of the object to determine the facet values for the object.”)(0308)

Regarding claim 8, Amar teaches all of the following with respect to claim 1. Amar further teaches:
The computer program product of claim 1, wherein the natural language processing module utilizes ontology based natural language classification techniques to extract the facet values for sensitive information instances in the object to use do determine the encryption technique to use to encrypt the object. (“the natural language processing algorithms used may vary based on the content being analyzed. For example, a file system data file, which may lack context information associated with users, may be processed using one set of natural language processing tools. But an email, which has context information relating to the sender and the recipient(s) of the email may be processed using different natural language processing tools that may be able to use the context information to help process the file. For instance, if the sender and recipient(s) work in the accounting department, numbers may be treated differently than if the sender and recipient(s) are a user and the user's family members. In the first case, numbers included in the email may be assumed to be financial data for an employer, but in a second case, the numbers may be treated differently (e.g., quantities for a shopping list).(475)”

Regarding claim 9, Amar teaches all of the following with respect to claim 1. Amar further teaches:
The computer program product of claim 1, wherein the deep data inspection further processes metadata on the object indicating a type of the object and type of content of the object to determine the facet values for the object. (“In addition to metadata generated by or related to file systems and operating systems, some of the applications 110 and/or other components of the information management system 100 maintain indices of metadata for data objects, e.g., metadata associated with individual email messages. Thus, each data object may be associated with corresponding metadata. The use of metadata to perform classification and other functions is described in greater detail below.”(99)

Regarding claim 14, Amar teaches a system:
A system for determining an encryption technique for a modified data object to backup, comprising: a processor; and a computer readable storage medium having computer readable program code embodied therein that when executed by the processor, performs operations, the operations comprising: performing deep data inspection of an object using a natural language processing module to determine facets for the object, wherein the facets provide facet values for instances of sensitive information in the object; (“Certain embodiments disclosed herein use one or more algorithms for determining whether a file includes sensitive information. In some cases, the algorithms can include natural language processing algorithms.” (0047))
processing the facet values for the object to determine a cumulative facet value; and determining an encryption technique comprising one of a plurality of different encryption techniques to use to encrypt the object based on the cumulative facet value, wherein the determined encryption technique is used to encrypt the object to transfer to a backup storage. (“the heuristic algorithms may be applied to a cumulative set of data tokens generated for the set of files. In such cases, a single prospective encryption rule may be generated for a set of training files.”(482)) (“In various cases, backup copies can be stored in a format in which the data is compressed, encrypted, deduplicated, and/or otherwise modified from the original application format.”(182)

Regarding claim 15, Amar teaches all of the following with respect to claim 14. Amar further teaches:
The system of claim 14, wherein the operations further comprise: determining a data transfer mechanism based on the cumulative facet value, wherein the encrypted object is transferred to the backup storage using the determined data transfer mechanism. (“For instance, the data agent 142 may take part in performing data storage operations such as the copying, archiving, migrating, and/or replicating of primary data 112 stored in the primary storage device(s) 104. The data agent 142 may receive control information from the storage manager 140, such as commands to transfer copies of data objects, metadata, and other payload data to the media agents 144.”(152)

Regarding claim 16, Amar teaches all of the following with respect to claim 14. Amar further teaches:
The system of claim 14, wherein the operations further comprise: determining a security level, of a plurality of security levels, associated with the cumulative facet value, wherein each of the security levels are associated with at least one cumulative facet value, (“The threshold may be selected based on a security level of the set of files.”)(406)
wherein each of the security levels is associated with one of the encryption techniques, (“The encryption module 922 may use any type of cryptographic hash function. For example, the hash function can be a SHA-512, MD6, or BLAKE-512 hash function. In some cases, the encryption module 922 may pad the passphrase with additional data to ensure the passphrase is of a particular length.”)(406)
and wherein the determining the encryption technique based on the cumulative facet value comprises determining the encryption technique associated with the determined security level for the object. and wherein the determining the encryption technique based on the cumulative facet value comprises determining the encryption technique associated with the determined security level for the object. (“with each subsequent performance of the hashing algorithm using the result of the prior performance of the hashing algorithm as the input to be hashed. In some cases, the hashing may be performed a threshold number of times. The threshold may be selected based on a security level of the set of files.”)(0406)


Regarding claim 22, Amar teaches a computer method:
A computer implemented method for determining an encryption technique for a modified data object to backup, comprising: performing deep data inspection of an object using a natural language processing module to determine facets for the object, wherein the facets provide facet values for instances of sensitive information in the object; (“Certain embodiments disclosed herein use one or more algorithms for determining whether a file includes sensitive information. In some cases, the algorithms can include natural language processing algorithms.” (0047))
processing the facet values for the object to determine a cumulative facet value; and determining an encryption technique comprising one of a plurality of different encryption techniques to use to encrypt the object based on the cumulative facet value, wherein the determined encryption technique is used to encrypt the object to transfer to a backup storage. (“the heuristic algorithms may be applied to a cumulative set of data tokens generated for the set of files. In such cases, a single prospective encryption rule may be generated for a set of training files.”(482)) (“In various cases, backup copies can be stored in a format in which the data is compressed, encrypted, deduplicated, and/or otherwise modified from the original application format.”(182)

Regarding claim 23, Amar teaches all of the following with respect to claims 22. Amar further teaches:
The method of claim 22, further comprising: determining a security level, of a plurality of security levels, associated with the cumulative facet value, wherein each of the security levels are associated with at least one cumulative facet value, (“The threshold may be selected based on a security level of the set of files.”)(406)
wherein each of the security levels is associated with one of the encryption techniques, (“The encryption module 922 may use any type of cryptographic hash function. For example, the hash function can be a SHA-512, MD6, or BLAKE-512 hash function. In some cases, the encryption module 922 may pad the passphrase with additional data to ensure the passphrase is of a particular length.”)(406)
and wherein the determining the encryption technique based on the cumulative facet value comprises determining the encryption technique associated with the determined security level for the object. (“with each subsequent performance of the hashing algorithm using the result of the prior performance of the hashing algorithm as the input to be hashed. In some cases, the hashing may be performed a threshold number of times. The threshold may be selected based on a security level of the set of files.”)(0406)

Regarding claim 25, Amar teaches all of the following with respect to claims 22. Amar further teaches:
     The method of claim 22, wherein the operations of the performing the deep data inspection, the processing the facet values, and the determining the encryption technique are performed in response to modifications of objects to provide real-time encryption and transfer of modified objects. (“The computer program product of claim 1, wherein the deep data inspection further processes metadata on the object indicating a type of the object and type of content of the object to determine the facet values for the object.”)(0308)	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5-6, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over 	
Amar in view of Keles (US-20190286842-A1), hereinafter Keles.  
Regarding claim 5, Amar teaches all of the features with respect to claims 1 and 4. Amar further teaches:  
The computer program product of claim 4, wherein the operations further comprise: determining whether the cumulative facet value is associated with a highest security level; “Hashing the passphrase may include performing a hashing algorithm multiple times (e.g., 512 times, a thousand times, a million times, etc.) with each subsequent performance of the hashing algorithm using the result of the prior performance of the hashing algorithm as the input to be hashed. In some cases, the hashing may be performed a threshold number of times. The threshold may be selected based on a security level of the set of files.”(406) It is reasonable to assume the highest security level would be associated with the cumulative value of the sensitive information. 
Amar does not appear to teach and transferring the object to a portable storage device to ship to a remote location in response to determining that the cumulative facet value is associated with a highest security level. However, in an analogous art, Keles teaches a method for securing sensitive data and further teaches: 
and transferring the object to a portable storage device to ship to a remote location in response to determining that the cumulative facet value is associated with a highest security level. (“In a possible embodiment, the low security level data memory 9-0 is adapted to either store encrypted or not encrypted less sensitive data requiring the low security level SL0. The high security level data memory 9-1 of the portable storage apparatus 1 shown in FIG. 1 is adapted to store encrypted sensitive data received from the encryption logic 6A of the processing unit 4 through the switching unit 8.” (0051))
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the data storage system of Amar with the method for securing sensitive data of Keles. One would be motivated to do so as “a user can for instance decide whether data is less sensitive and can be stored in the low level security data memory 9-0 or is sensitive data which has to be stored in the high security level data memory 9-1(Keles 60)”.  

Regarding claim 6, Amar teaches all of the following with respect to claims 1 and 4. Amar does not appear to teach The computer program product of claim 4, wherein the operations further comprise: providing an association of backup storage locations and security levels, wherein a first security level associated with cumulative facet values indicating a high level of sensitive information is associated with a first backup storage location providing a higher level of security than a second backup storage location, wherein a second security level lower than the first security level is associated with the second backup storage location; transferring the encrypted object to the first backup storage location in response to the security level comprising the first security level; 
and transferring the encrypted object to the second backup storage location in response to the security level comprising the second security level. However, in an analogous art, Keles teaches a method for securing sensitive data and further teaches:
The computer program product of claim 4, wherein the operations further comprise: providing an association of backup storage locations and security levels, (“a user can for instance decide whether data is less sensitive and can be stored in the low level security data memory 9-0 or is sensitive data which has to be stored in the high security level data memory 9-1.”(Keles 0061)
wherein a first security level associated with cumulative facet values indicating a high level of sensitive information is associated with a first backup storage location providing a higher level of security than a second backup storage location, wherein a second security level lower than the first security level is associated with the second backup storage location; transferring the encrypted object to the first backup storage location in response to the security level comprising the first security level; 
and transferring the encrypted object to the second backup storage location in response to the security level comprising the second security level. (“In a possible embodiment, the low security level data memory 9-0 is adapted to either store encrypted or not encrypted less sensitive data requiring the low security level SL0. The high security level data memory 9-1 of the portable storage apparatus 1 shown in FIG. 1 is adapted to store encrypted sensitive data received from the encryption logic 6A of the processing unit 4 through the switching unit 8. The at least one low security level data memory 9-0 and the high security level data memory 9-1 are both connected to the switching unit 8 as illustrated in FIG. 1.”)(Keles 0051)
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the data storage system of Amar with the method for securing sensitive data of Keles. One would be motivated to do so as “a user can for instance decide whether data is less sensitive and can be stored in the low level security data memory 9-0 or is sensitive data which has to be stored in the high security level data memory 9-1(Keles 60)”.  


Regarding claim 17, Amar teaches all of the following with respect to claims 14 and 16. Amar does not appear to teach The system of claim 16, wherein the operations further comprise: providing an association of backup storage locations and security levels, wherein a first security level associated with cumulative facet values indicating a high level of sensitive information is associated with a first backup storage location providing a higher level of security than a second backup storage location, wherein a second security level lower than the first security level is associated with the second backup storage location; transferring the encrypted object to the first backup storage location in response to the security level comprising the first security level; and transferring the encrypted object to the second backup storage location in response to the security level comprising the second security level.  However, in an analogous art, Keles teaches a method for securing sensitive data and further teaches:
The system of claim 16, wherein the operations further comprise: providing an association of backup storage locations and security levels, (“a user can for instance decide whether data is less sensitive and can be stored in the low level security data memory 9-0 or is sensitive data which has to be stored in the high security level data memory 9-1.”)(Keles 0061)
wherein a first security level associated with cumulative facet values indicating a high level of sensitive information is associated with a first backup storage location providing a higher level of security than a second backup storage location, wherein a second security level lower than the first security level is associated with the second backup storage location; transferring the encrypted object to the first backup storage location in response to the security level comprising the first security level; and transferring the encrypted object to the second backup storage location in response to the security level comprising the second security level. (“In a possible embodiment, the low security level data memory 9-0 is adapted to either store encrypted or not encrypted less sensitive data requiring the low security level SL0. The high security level data memory 9-1 of the portable storage apparatus 1 shown in FIG. 1 is adapted to store encrypted sensitive data received from the encryption logic 6A of the processing unit 4 through the switching unit 8. The at least one low security level data memory 9-0 and the high security level data memory 9-1 are both connected to the switching unit 8 as illustrated in FIG. 1.”)(Keles 0051)
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the data storage system of Amar with the method for securing sensitive data of Keles. One would be motivated to do so as “a user can for instance decide whether data is less sensitive and can be stored in the low level security data memory 9-0 or is sensitive data which has to be stored in the high security level data memory 9-1(Keles 60)”.  


Regarding claim 24, Amar teaches all of the following with respect to claims 22 and 23. Amar does not appear to teach The method of claim 23, further comprising: providing an association of backup storage locations and security levels, wherein a first security level associated with cumulative facet values indicating a high level of sensitive information is associated with a first backup storage location providing a higher level of security than a second backup storage location, wherein a second security level lower than the first security level is associated with the second backup storage location; transferring the encrypted object to the first backup storage location in response to the security level comprising the first security level; and transferring the encrypted object to the second backup storage location. However, in an analogous art, Keles teaches a method for securing sensitive data and further teaches:
The method of claim 23, further comprising: providing an association of backup storage locations and security levels, (“a user can for instance decide whether data is less sensitive and can be stored in the low level security data memory 9-0 or is sensitive data which has to be stored in the high security level data memory 9-1.”(0061)
wherein a first security level associated with cumulative facet values indicating a high level of sensitive information is associated with a first backup storage location providing a higher level of security than a second backup storage location, wherein a second security level lower than the first security level is associated with the second backup storage location; transferring the encrypted object to the first backup storage location in response to the security level comprising the first security level; and transferring the encrypted object to the second backup storage location. (“In a possible embodiment, the low security level data memory 9-0 is adapted to either store encrypted or not encrypted less sensitive data requiring the low security level SL0. The high security level data memory 9-1 of the portable storage apparatus 1 shown in FIG. 1 is adapted to store encrypted sensitive data received from the encryption logic 6A of the processing unit 4 through the switching unit 8. The at least one low security level data memory 9-0 and the high security level data memory 9-1 are both connected to the switching unit 8 as illustrated in FIG. 1.”)(0051)
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the data storage system of Amar with the method for securing sensitive data of Keles. One would be motivated to do so as “a user can for instance decide whether data is less sensitive and can be stored in the low level security data memory 9-0 or is sensitive data which has to be stored in the high security level data memory 9-1(Keles 60)”.  

Claims 10-13 is rejected under 35 U.S.C. 103 as being unpatentable over Cupp (US-11418483-B1), hereinafter Cupp, in view of Amar. 

Regarding claim 10, Cupp teaches:
A computer program product for determining an encryption technique for a modified data object to backup, wherein the computer program product comprises a computer readable storage medium having computer readable program code embodied therein that when executed performs operations, the operations comprising: receiving event messages for objects in response to writes to objects; (“Additional instances of parser 510 may, for example, be created so as to provide enough processing power to handle all advice messages received. Advice messages may be pulled from a single queue (e.g., the primary queue of queue 506), such that each parser 510 may request an advice message from queue 506 and queue 506 may provide the next available advice message to the requesting parser 510. Parsers 510 process each advice message by parsing individual data components from the advice message into an internal object that may be more easily manipulated.” (53))
adding the event messages to a message queue; (“Event writer 1126 may, for example, write trevents directly into queue 1132 instead of, or in addition to, writing trevents into database 1128 (96).” 
Cupp does not appear to teach performing deep data inspection of an object using a natural language processing module to determine facets for the object, wherein the facets provide facet values for instances of sensitive information in the object; and determining an encryption technique comprising one of a plurality of different encryption techniques to use on the object based on a cumulative facet value calculated from the facet values determined for the object, wherein the determined encryption technique is used to encrypt the object to transfer to a backup storage. However, in an analogous art, Amar teaches a storage system and further teaches:
performing deep data inspection of an object using a natural language processing module to determine facets for the object, wherein the facets provide facet values for instances of sensitive information in the object; (“Certain embodiments disclosed herein use one or more algorithms for determining whether a file includes sensitive information. In some cases, the algorithms can include natural language processing algorithms.” (0047))
and determining an encryption technique comprising one of a plurality of different encryption techniques to use on the object based on a cumulative facet value calculated from the facet values determined for the object, wherein the determined encryption technique is used to encrypt the object to transfer to a backup storage. (“the heuristic algorithms may be applied to a cumulative set of data tokens generated for the set of files. In such cases, a single prospective encryption rule may be generated for a set of training files.”(482)) (“In various cases, backup copies can be stored in a format in which the data is compressed, encrypted, deduplicated, and/or otherwise modified from the original application format.”(182)
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the network manager of Cupp with the data storage system of Amar. One would be motivated to do so as “the determination of whether a file includes sensitive information can be performed automatically by applying encryption rules to a file to determine whether the file satisfies the encryption rule.” (Amar 0047)

Regarding claim 11, the combination of Cupp and Amar teach all of the following with respect to claim 10. Cupp further teaches:  
The computer program product of claim 10, wherein the operations further comprise: adding information to a database for each of the event messages in the message queue for the objects modified by writes; and adding the facet values determined for the objects, resulting from the deep data inspection, to the information in the database for the event message for the modified object. (Parsers 510 process each advice message by parsing individual data components from the advice message into an internal object that may be more easily manipulated. Parsers 510 may, for example, remove sensitive information from each advice message (e.g., payment account number and payment account holder's name) and may replace the sensitive advice message with received unique user identifiers (e.g., as may be received from database 529). Parsed and sanitized advice messages may be written to queue 514 (e.g., a 3-stage, non-transactional queue structure) which may be processed by event generator 516. Parsed and sanitized advice messages may be written from event generator 516 into queue 518 (e.g., a 3-stage, non-transactional queue structure) and processed by data processor 520 for long-term storage within data warehouse 522.”(53) 

	Regarding claim 12, the combination of Cupp and Amar teach all of the following with respect to claims 10 and 11. Cupp further teaches:  
	     The computer program product of claim 11, wherein the operations further comprise: querying the database to determine the facet value for an object indicated in the event message in the message queue, (“Parsers 510 and 558 may access database 528 with certain account information (e.g., a personal account number) and may receive a generic user ID (GUID) in response. Accordingly, for example, parsers 510 and 558 may replace sensitive information contained within their respective advice and batch messages with the GUIDs received from database 528.”(61))
	Cupp does not appear to teach wherein the encryption technique is determined for the facet values resulting from the querying of the database. However, in an analogous art, Amar teaches a storage system and further teaches:
	    wherein the encryption technique is determined for the facet values resulting from the querying of the database. (“The secure encryption keys EK used for encrypting the sensitive data are stored in the illustrated embodiment also in the housing 2B of the plug-in storage component PISC and are loaded by the processing unit 4 through a separate line 18 after the plug-in storage component PISC has been plugged into the basis storage component BSC and the user has selected the high security level data memory 9-1 to store sensitive data in encrypted form via the selection unit 16.”(63))
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the network manager of Cupp with the data storage system of Amar. One would be motivated to do so as “the determination of whether a file includes sensitive information can be performed automatically by applying encryption rules to a file to determine whether the file satisfies the encryption rule.” (Amar 0047)

Regarding claim 13 the combination of Cupp and Amar teach all of the following with respect to claim 10. Cupp further teaches:  
The computer program product of claim 10, wherein the deep data inspection to determine the facet values used to determine the encryption technique is determined in response to adding the event message for the objects to the message queue. (”Further the natural language processing algorithms may include parsing the file into word or phrase-based tokens and determining topics related to each of the data tokens. Moreover, word sense disambiguation may be performed to determine the meaning of words in given contexts. In some cases, the natural language processing algorithms may be repeated on an iterative basis to adjust the data token identification based on the result of applying the encryption rules. In particular, the natural language processing may be repeated if the encryption rules engine 926 cannot determine with a degree of certainty whether the file satisfies one or more of the encryption rules. (508)

Regarding claims 18-21, applicant recites limitations of the same or substantially the same scope as claims 10-13. Accordingly, claims 18-21, are rejected in the same or substantially the same manner as claims 10-13, shown above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN W COLLIER whose telephone number is (571)272-0066. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phlip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN W COLLIER/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499